LATTIMORE, J.
Conviction in district court of Hays county of selling intoxicating liquor; punishment, six months in the penitentiary.
The record is before us without any statement of facts or bills of exception. The indictment correctly charges the offense, and the charge of the court follows the indictment.
It is made to appear that appellant is a married woman and that she committed the offense under the advice of her husband, in which case it is provided by our statute that the penalty khall be one-half that otherwise prescribed. This accounts for the six months’ penalty given appellant.
We observe that the sentence in this case is for six months in the penitentiary for a violation “of pro law,” We have no such offense. Appellant was found guilty by the jury of selling intoxicating liquors, and the judgment follows the verdict. The sentence will be reformed so as to follow the judgment, and, as reformed, it will be affirmed.